Citation Nr: 0125382	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  96-50 787	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased evaluation for hypothyroidism, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1954 and from December 1954 to January 1973.  This 
matter came to the Board of Veterans' Appeals (Board) on 
appeal from March and May 1996 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In March 1998 the Board remanded the 
case for further development.  The case has been returned to 
the Board for further appellate action.  


REMAND

In March 1998, the Board remanded this case, in part, to 
obtain a VA endocrinology examination for the veteran to 
assess the severity of his hypothyroid symptoms.  
Specifically, the Board indicated that the veteran's claims 
folder "must be reviewed by the examiners prior to the 
examinations."  In June 1998 the RO afforded the veteran a VA 
endocrinology examination.  It is unclear whether the 
examiner actually reviewed the claims folder, and the Board 
cannot presume that the examiner did so.  Smith v. Gober, 14 
Vet. App. 199 (2000) (vacated on other grounds).  As the June 
1998 VA examination did not fully comply with the Board 
remand it is inadequate for adjudicative purposes and 
additional development is necessary.  Stegall v. West, 11 
Vet. App 268 (1998).  

The examiner did report that the veteran showed him relevant 
records from East Tennessee Baptist Hospital, including a 
discharge summary dated in March 2000.  These records are not 
part of the claims folder.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center at Mountain Home, in 
Johnson City, Tennessee, dated from 
November 1999 to the present, and the 
East Tennessee Baptist Hospital.  The RO 
should also contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured.  Any records received should be 
associated with the claims folders.  The 
RO should, in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2001) advise the veteran of 
any records it is unable to obtain.

2.  Thereafter, the RO should request 
that the examiner who conducted the 
January 2001 examination, review the 
veteran's claims folder, and clarify 
whether such review results in any change 
in the findings reported in the original 
examination report.

If the examiner who conducted the January 
2001 examination is unavailable, the 
veteran should be afforded an 
endocrinology examination of the veteran 
by a physician to determine the nature 
and extent of any current symptoms 
present as a result of his 
hypothyroidism, to include any 
fatigability, constipation, muscular 
weakness, weight gain, cold intolerance, 
cardiovascular involvement, bradycardia, 
and sleepiness.  All indicated studies 
should be performed.  The claims folder 
and a separate copy of this remand must 
be made available to the examiner for 
review prior to the examination and the 
examiner should specifically confirm that 
the claims files have been reviewed. 

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

3.  After completion of the above 
directives, the RO should review the 
examination report to determine if it is 
in compliance with this remand.  If 
deficient in any manner, the report 
should be returned, along with the claims 
file, for immediate corrective action.

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001), and implementing regulations 
are fully complied with and satisfied. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



